Gordon Feinblatt LLC Attorneys at Law Andrew D. Bulgin 410-576-4280 FAX 410-576-4197 abulgin@gfrlaw.com 233 EastRedwood Street Baltimore, Maryland 21202-3332 410-576-4000 www.gfrlaw.com June 6, 2014 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Bay Bancorp, Inc. Registration Statement on Form S-3 Ladies and Gentlemen: On behalf of Bay Bancorp, Inc. (the “Company”), we hereby transmit for filing the Company’s Registration Statement on Form S-3, which registers the resale of outstanding shares of the Company’s common stock by the selling stockholders named therein pursuant to General Instruction I.B.3 of Form S-3. Should you have any questions, please contact the undersigned at (410) 576-4280. Sincerely, /s/ Andrew D. Bulgin Andrew D. Bulgin Attachment
